Citation Nr: 1455190	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung condition, including as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  He also served with the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO. 

In March 2012, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO).

In November 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record. 

In May 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a respiratory disorder in service during the first year thereafter; nor has any been shown to have required treatment at any time after service.  

2.  The Veteran is not shown to have a chronic lung disability that can be linked to asbestos exposure or other event or incident of his period of active service.


CONCLUSION OF LAW

The Veteran does not have a chronic lung disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a May 2009 letter, prior to the initial adjudication of the claim in August 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In November 2013, the Veteran testified at a hearing with the Board.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the appeal.  

These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service treatment records, and a VA examination.  

In May 2014, the Board remanded the Veteran's claim to obtain treatment records and to provide him with a VA examination to determine the likely etiology of his claimed lung condition.  The Veteran was provided with a VA examination in August 2014.  

As the examination included a review of the pertinent medical history and clinical findings that were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.


Legal Principles and Analysis 

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has a lung condition that is due to his exposure to asbestos in service.  The evidence of record, however, establishes that the Veteran does not meet the criteria for establishing a disease (diagnosis) for a lung condition.

A careful review of the Veteran's service treatment records shows that they are negative for complaints or findings referable to a lung condition.  On separation, his lungs were reported to be within normal limits.

In August 2014, the Veteran was provided with a VA examination to determine the etiology of his claimed lung condition.  At the examination, the Veteran stated that he had a history of shortness of breath and dry cough that had progressively gotten worse over the past 3 to 5 years.  He also indicated that he experienced fatigue with occasional chest pains.  

During the examination, the Veteran was provided with a chest X-ray study and a pulmonary function test (PFT).  After reviewing the Veteran's claims folder and performing the indicated diagnostic tests, the VA examiner reported that there was no objective evidence to support a diagnosis pertaining to any respiratory condition.  

The Veteran's X-ray report included a finding that there was no evidence of an acute disease of the chest.  

The Veteran's treatment records also do not contain a current diagnosis of lung disease or pathology.

Under these circumstances, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has considered the Veteran's statements that he has been diagnosed with a lung condition.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  

However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he has been told by a medical professional, the lay evidence is remarkably lacking in detail to support the conclusions reached.  The Veteran's lay assertions are therefore afforded less probative weight than the VA examination report that was based on clinical findings.  

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have a chronic lung disease. 

The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a Veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  

In sum, a lung condition, including as secondary to asbestos exposure, was not manifested, noted, or diagnosed during service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a claimed lung condition, including as secondary to asbestos exposure, is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


